Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, lines 10-15 and page 7, lines 5-21, filed 2 March 2022, with respect to the rejection of claims 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 4-5, 14-15 and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 8,999,566) has been withdrawn; and, the rejection of claims 2-3, 6-10, 16 and 20 under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 8,999,566) as applied to claim 1 above, and further in view of Hong (US 9,425,491) has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Response to Amendment
This is in response to the Amendment filed 2 March 2022.

(Previous) DETAILED ACTION

Claim Rejections - 35 USC § 102
3.	The rejection of claims 1, 4-5, 14-15 and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 8,999,566) has been withdrawn in view of Applicants’ Amendment.
4.	The rejection of claims 2-3, 6-10, 16 and 20 under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 8,999,566) as applied to claim 1 above, and further in view of Hong (US 9,425,491) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Objections
5.	Claim 5 is objected to because of the following informalities:  
The dependency of claim 5 should be changed to claim 1.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7,	Claims 1-3, 5, 7-10, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 8,999,566) in view of Hong (US 9,425,491).
Claim 1:	Chung et al. in Figure 6 disclose an electrode-assembly (61), comprising: 
a body (62) comprising a first wall (outer wall of lower case 62b is inclined) and a first side (62d), the first side being adjacent to the first wall; 
a current blocker (600) arranged on the first wall above a position adjacent to the first side (the protective circuit board is disposed in an upright position with respect to the lower plane of the sealing surfaces and attached to the inclined outer wall of the lower case body (col. 7: 23-31),
wherein the body (62) defines a housing enclosing a cell (61), a side of the first wall is outside the housing, and an opposite side of the first wall is inside the housing; 
the first side (62d) is a side wall extending from the first wall, and both sides of the first side wall are outside the housing; and,
a first electrode tab (66/67)), the first electrode tab protrudes from the first side (62d), and the current blocker (600) is coupled to the first electrode tab (66/67)(Figure 6).  See also entire document.
Chung et al. do not disclose that the current blocker is triggered at a first temperature to reduce a current passing through; 
a product of a length of a connecting path from the current blocker to the first electrode tab and a cooling coefficient of the connecting path is smaller than a difference between a second temperature of the first electrode tab and the first temperature. 
Hong further discloses that the temperature protection device (30) is triggered at a first temperature to reduce a current passing through (col. 3: 59-67 and col. 6: 45-49); 
a product of a length of a connecting path from the current blocker to the first electrode tab and a cooling coefficient of the connecting path is smaller than a difference between a second temperature of the first electrode tab and the first temperature (col. 6: 29-44). 
Hong et al. disclose that the temperature protection device can cut the current between the positive electrode sheet 14 and the connecting sheet 16 when the temperature of the secondary battery reaches a predetermined level due to heat transfer by the transfer member (i.e. the current blocker is triggered when the first temperature is reached to reduced the passing current); the bottom surface of the transmission portion 33 is in direct contact with one surface of the positive electrode sheet 14, and thus, heat generated from the electrode assembly is directly transmitted from the positive electrode sheet to the outside of the temperature protection device 30. Since the length of the coupling of the temperature protection device 30 to the first tab is zero, the product of the length of the path through which the temperature protection device is coupled to the first tab and the cooling coefficient of the path is zero, less than the difference between the second temperature of the first tab and the first temperature (i.e. the product of the length of the path through which the temperature protection device is coupled to the first tab and the cooling efficiency of the path is less that the different between the second temperature of the first and the first temperature, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current blocker of Chung et al. in light of the teaching of Hong.
One having ordinary skill in the art would have been motivated to make the modification to provide a secondary battery that would have improved heat transmitting efficiency between an electrode tab and a temperature protection device (col. 1: 35-37).
Claim 2:	Chung et al. do not disclose that the current blocker comprises a housing, and an opening of the housing faces the first wall.
	Hong in Figure 6 a current blocker (30) comprising a housing (42), and an opening of the housing (42) obviously facing the first wall (of Chung).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current blocker of Chung et al. by incorporating the housing of Hong.
	One having ordinary skill in the art would have been motivated to make the modification to provide a housing that would have insulated and wholly covered the current blocker, thus protecting and improving the performance of the current blocker.
Claim 3: 	The rejection of claim 3 is as set forth above in claim 1 wherein Chung et al. further disclose that the current blocker (600) is adhered to the first wall via a double sided adhesive tape (adhesive element 690 is disposed between the outer case wall of the lower case body and the current blocker 600).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Chung et al. further disclose that the first electrode tab (66/67) is adhered to at least one of the first wall and the first side (62d) (Figure 6). 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Chung et al. further disclose that the current blocker (600) is electrically connected to the first electrode (66/67)(Figure 6).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Chung et al. further disclose a first connection terminal (601/601), the current blocker is electrically connected to the first connection terminal (601/602) and the first connection terminal is electrically connected to the first electrode tab (66/67) (Figure 6).
Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 8 wherein Hong further discloses a connecting sheet (141), the first connection terminal (31) is electrically connected to the connecting sheet (141), and the connecting sheet (141) is electrically connected to the first electrode tab (14)(Figures 4A and 4B). 
	Claim 10:	The rejection of claim 10 is as set forth above in claims 1, 8 and 9 wherein 
Hong further discloses that the path of the current blocker (30) to the first electrode tab (14) is connected by welding (col. 2: 1-3 and col. 6: 19-26), and the weld area of each weld zone is not less than 10% of the overlap area of the two weld bodies in the weld zone. 
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein Chung et al. further disclose that the first side (62d) is a seal side perpendicularly connected to the first wall (Figure 6)
Claim 15:	The rejection of claim 15 us as set forth above in claim 1 wherein Chung et al. further disclose a battery comprising the circuit protection board (600) and the electrode-assembly (61) set forth above in claim 1.
Claim 17:	The rejection of claim 17 is as set forth above in claims 1 and 15 wherein Chung et al. further disclose that the current blocker (600) is adhered to the first wall (Figure 6).
Claim 19:	The rejection of claim 19 is as set forth above in claims 1, 15 and 17 wherein Chung et al. further disclose that the first electrode tab (66/67) is adhered to at least one of the first wall and the first side (62d) (Figure 6). 

8.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 8,999,566) in view of Hong (US 9.425.491) as applied to claim 1 above, and further in view of JP 2017186498 (hereafter JP ‘498).
Chung et al. and Hong are as applied, argued, and disclosed above, and incorporated herein.
Claim 11:	The Chung et al. combination does not disclose that the materials of the first connection terminal and the connecting sheet are copper.
JP ‘498 discloses a thermally conductive adhesive comprising a thermally conductive filler added to a hot melt adhesive, wherein the thermally conductive filler is selected from metal powder (e.g. copper)(paragraph 0023]), having a coefficient of thermal conductivity allowing the heat of battery cells to be rapidly transferred to a protective element. See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the Chung et al. combination by incorporating the copper material of JP ‘486 such that the materials of the first connection terminal and the connecting sheet are copper.
One having ordinary skill in the art would have been motivated to make the modification to provide a thermally conductive material that would good heat conduction performance and a high initial adhesion strength thus allowing heat of battery cells to be rapidly transferred to a protective element (paragraph [0018]).
Claim 12:	 The Chung et al. combination does not disclose that a surface of the first connection terminal and the connecting sheet are coated with at least one of carbite, graphite, and silicon material.
JP ‘498 discloses a thermally conductive adhesive comprising a thermally conductive filler added to a hot melt adhesive, wherein the thermally conductive filler is selected from carbon material (e.g., silicon nitride, carbon, graphite)(paragraphs 0025-0028)]), having a coefficient of thermal conductivity allowing the heat of battery cells to be rapidly transferred to a protective element. See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the Chung et al. combination by incorporating the copper material of JP ‘486 such that a surface of the first connection terminal and the connecting sheet are coated with at least one of carbite, graphite, and silicon material.
One having ordinary skill in the art would have been motivated to make the modification to provide a thermally conductive material that would good heat conduction performance and a high initial adhesion strength thus allowing heat of battery cells to be rapidly transferred to a protective element (paragraph [0018]).
Claim 13:	The Chung et al. combination does not disclose that at least one of an outer portion of the first connection terminal, an outer portion of the connecting sheet, and an outer portion of the first electrode tab is covered with a porous material layer. 
JP ‘498 discloses a thermally conductive adhesive comprising a thermally conductive filler added to a hot melt adhesive, wherein the thermally conductive filler is selected from porous metals, metal oxides, carbon materials, carbides and silicon materials (paragraphs [0009] and [0011]-0012] which obviously imparts porosity to the adhesive) having a coefficient of thermal conductivity allowing the heat of battery cells to be rapidly transferred to a protective element. See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the Chung et al. combination by incorporating the copper material of JP ‘486 such that at least one of an outer portion of the first connection terminal, an outer portion of the connecting sheet, and an outer portion of the first electrode tab is covered with a porous material layer.
One having ordinary skill in the art would have been motivated to make the modification to provide a thermally conductive material that would good heat conduction performance and a high initial adhesion strength thus allowing heat of battery cells to be rapidly transferred to a protective element (paragraph [0018]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729